DETAILED ACTION
Priority
	Applicants’ priority claim to International Application No. PCT/CN2018/111445, filed 10/23/2018, which claims priority to Chinese Application No. CN201810126426.X, filed 02/08/2018, is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.  Please see attached initialed PTO-1449 forms.

Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ Preliminary Amendment dated 12/23/2019 is acknowledged.  Claims 22-34 are pending and have been examined in this action.  

Claim Objections
Claim 22 recites the acronyms “NT3”, “VEGF”, and “bFGF”.  Although these are acronyms for well-known biological factors, the Examiner suggests spelling out each term in the first instance followed by the acronym in parentheses, and then the acronym can be used alone thereafter if needed (e.g., “neurotrophin-3 (NT3)”).

Claims 23-25 appear to be intended Markush claims but do not conform with standard Markush group practice.  The Examiner suggests removing the comma before “comprising”  and substituting “comprising” in these claims with “selected from the group consisting of” for clarity (e.g., “selected from the group consisting of Mg, Ca, Cu, and Zn”).
Claim 31 is objected to because of the following informalities:  the first number in the phrase “5000~8500 rpm” has no units.  Also, the “~” should be replaced with a hyphen for clarity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 recites the term “4 degrees”.  This term is indefinite because to unit of temperature is provided.  Appropriate clarification is requested.
Claim 31 recites the phrase “wherein the speed of said centrifugation is 5000~8500 rpm”.  Because claim 22, from which claim 31 depends, recites two separate centrifugation steps, it is unclear which centrifugation step the limitation of claim 31 applies to.  Appropriate clarification is requested.
The remaining dependent claims have been rejected for being dependent on indefinite independent claim sand not overcoming the above-stated rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Applicant may cancel the claims, amend the claims to place the claim in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-34 are rejected under 35 U.S.C. 103 as being unpatentable over CN103966160 (hereinafter CN ‘160, cited in Applicants’ IDS dated 12/23/19) in view of Ladewig et al. (2010, Biomaterials 31: pp. 1821-1829), Choy et al. (2004, Biomaterials 25: pp. 3059-3064, see attached), and De Bruijn et al. (US20060136068).
CN ‘160 teaches the use of an inorganic nano-material layered double hydroxide scaffold for use in mouse embryonic stem cell culture.  CN ‘160 teaches a method for preparing a nano layered double hydroxide comprising: preparing a total of 40 mL of a mixed metal salt solution of Mg(NO3)2·6H2O and Al(NO3)3·9H2O, with water as a solvent, and preparing an NaOH solution; and adding the mixed metal salt solution into 
Ladewig et al. teach that layered double hydroxide nanoparticles are effective non-viral agents for drug and gene delivery (see page 1822, first column).  Ladewig et al. teach the preparation of layered double hydroxide nanoparticles by dissolving Mg(NO3)2 and Al(NO3)3 in 10 mL deionized water and adding this solution to 40 mL of NaOH solution.  Ladewig et al. teach stirring this mixture at room temperature for 10 min and collecting the resulting slurry via centrifugation for 5 minutes at 4500 min-1 (rpm).  Ladewig et al. teach washing the resulting pellet with 40 mL deionized water and after a final centrifugation step for 10 min at 4500 rpm, resuspending the pellet in 50 mL deionized water.  Ladewig et al. teach transferring the resulting inhomogeneous suspension was transferred to a Teflon lined steel pressure vessel and heating to 100°C for 16 hours, after which a transparent, homogenous suspension of Mg2Al(OH)6NO3 layered double hydroxide nanoparticles is obtained (see page 1822, second column).
Choy et al. teach the use of layered double hydroxide as an excellent inorganic carrier for an advanced biocompatible drug delivery system.  Choy et al. teach that charged drug molecules can be safely intercalated into layered double hydroxide by an ion-exchange reaction (see page 3064, first column).  Choy et al. teach preparing their layered double hydroxide by titrating a mixed solution of Mg(NO3)2·6H2O and Al(NO3)3· 9H2O with a NaOH solution at room temperature, followed by collecting the resulting white precipitate by centrifugation and washing the precipitate with deionized water.  

Regarding claims 22-31 and 34, based on the teachings of CN ‘076, Ladewig et al., and Choy et al., it would have been well within the ordinary level of skill in the art before the effective filing date of the invention to prepare a nano-layered double hydroxide-biological factor combined material by a) preparing a nanoparticle suspension using Mg(NO3)2·6H2O and Al(NO3)3·9H2O as raw materials and water as solvent and obtaining a soft gel by rotary centrifugation, and b) to load a biological factor into the nano-layered double hydroxide by an ion-exchange reaction by dispersing the nano-layered double hydroxide in aqueous solution containing an excess amount of biological factor, stirring the dispersion, followed by washing and vacuum-drying the resulting solids.  Because Choy et al. teach the use of layered double hydroxide as an excellent inorganic carrier for an advanced biocompatible drug delivery system, and Ladewig et al. teach that layered double hydroxide nanoparticles are effective non-viral agents for drug and gene delivery, a skilled artisan before the effective filing date of the invention would have had a reasonable expectation that a method of preparing a nano-layered double hydroxide-biological factor combined material as claimed would result in an effective scaffold and delivery system for the biological factor.  Regarding the specific manufacturing parameters recited in claim 22, the Examiner again notes that Ladewig et al. teach the use of centrifugation at 4500 rpm to obtain their nano-layered double prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)


	Regarding the specific limitations of claim 22, CN ‘160, Ladewig et al., and Choy et al. do not explicitly recite a nano-layered double hydroxide-biological factor combined material, wherein the biological factor is NT3, VEGF, of bFGF.
	Regarding the specific limitations of claims 32 and 33, CN ‘160, Ladewig et al., and Choy et al. do not explicitly recite a nano-layered double hydroxide-biological factor combined material that promotes nerve regeneration and spinal cord injury repair, or behavioral recovery and electrophysiological recovery of spinal cord injury sites.
	De Bruijn et al. teach methods of treating a tissue defect in a human or animal body comprising the steps of implanting into said body an unseeded scaffold; allowing or effecting a wound healing response at the site of said defect; allowing said scaffold to be vascularized until a substantially sufficient fluid flow through said scaffold is assured for the transport of nutrients and/or waste products, and seeding said vascularized 
Regarding the language in claims 32 and 33, the promotion of nerve regeneration and spinal cord injury repair, and promotion of behavioral recovery and electrophysiological recovery of spinal cord injury sites, are intended uses.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See MPEP 2111.02.  Here, because De Bruijn et al. teach the inclusion of vascular endothelial growth factor (VEGF) and basic fibroblast growth factor (bFGF) in scaffold materials such as layered double hydroxide nanocompositions, and further teach that their scaffold materials may be used in spinal 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615